Fourth Court of Appeals
                                San Antonio, Texas
                                       May 26, 2016

                                   No. 04-16-00288-CV

 CHRISTUS SPOHN HEALTH SYSTEM CORPORATION D/B/A CHRISTUS SPOHN
                        HOSPITAL ALICE,
                            Appellant

                                             v.

Aundria HINOJOSA and Florencio Hinojosa, V, Individually as Wrongful Death Beneficiaries
  of Florencio Hinojosa, VI, Deceased and on Behalf of Florencio Hinojosa, VI, deceased,
                                        Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-07-54935-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
    The Appellant’s Unopposed Motion for Extension of Time to File Brief of has been
GRANTED. The Appellant’s brief is due June 20, 2016.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court